Citation Nr: 1523735	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that Social Security Administration (SSA) records alleged to be pertinent are outstanding.  In an October 2011 statement in support of his claims, the Veteran noted, "I did have an examination by Social Security earlier this year and I do believe their medical evidence will support my claim."  The record before the Board does not include records from SSA, and does not reflect a VA attempt to secure such records.  Medical records considered in connection with an SSA determination are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and all medical records considered in connection with the SSA determination.  If the records are unavailable, the reason for their unavailability must be noted for the record, and the Veteran should be so advised.

2.  After completion of the above and any further development suggested by the expanded record or deemed necessary, the AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

